Case o-Ly-floos-reg VOC 105 Filed Vo/LO/el centered Vo/lOiet 0074 £700

—lNeTED STA Besivan pis scr cr
Eeslvik bistrict OF

“are Nana Chin ‘le tie omve $I “VSS - AVAL

 

Debtor Reporting Petod: a
' Social Securtty # S 4 ly |
(last & digs onky}
MONTHLY OPERATING REPORT ECF NO.
GINDIVIDUAL WAGE EARNERS)

File with the Court and submit a copy to the United States Trustee within 20 days after the end of the
month and submit a copy of the report to any offical committee appotnted-in the case,

(Reports for Rovhester and Buffale Divislons-of Wastern Distrtet of New York are due 15 a after tha
‘and of the monty ag dre the. reporiy Jiro Southern Distilet of New York)

FRED DOCUMENTS 1 Explanation
: 7 . Attached Attiehed

of

Sante UNWAR urls

 

f declare under penslty of perjury (28 U, Se , Soctlan 1746} that the ouients attached to this yeport are trae and
gorkeet ta the best of my knowlad :

Signature of Debtor ; Det Allan L|
. Signature of Tolat pies | . ; ae

  

 

 

 

FORK MOR (RD
2/2000
PAGE 1 OF 1

 

 

 
Case o-Ly-floos-reg VOC 105 Filed Vo/LO/el centered Vo/lOiet 0074 £700

 

In re stdin vent Case Na. | -VHWSS4-9 ro
Dabtor a ‘ _  Reporthig Perled:
: INDIVIDUAL DEBTOR CASH RECEIPTS AND CASH DISBURSEMENTS
(Elis Porm ust bs sybmnltted for each batk account maittainad by the Diter)

Amtoynis reported should bo per the debtor's books, not the bank stetsinant, The beginning cash shouldbe the siding
cash Gort the prloy diotith of, ifthts [s tha firat renort, the amount aftould ba the batatiec of the data thepelltloat wes
filed. Avach the hank rtatements and a dolailed Hist ofall diabursemonts made during the report perlodifut ‘nelides

the date, the check number, the payes, the transncthin degeription, and the amount, A-bavk reconaltialin must
be attached fr cao faceunt, [See MORI (CONTI

Dividend Income

Income

wsingurance

Contributlons

« Personal

“

Total Dishurseiments +
« Total

- Bad of f (Must equal

 

FORM MOR IHEY)
g#2000
PAGE FOr2

tao

 

 

 
In re

Case o-ly-fioog-reg VOC 41V5 Filed Vo/lVicelL Entered Yo/L0/21 Vo-4 £00

 

 

AEA | g -
Debtor yt Muanik- vuprtgtX 4 Ve 5M 1 Hp

INDIVIOUAL DEBTOR CASH RECEIPTS AND CASH DISURSEMENTS
Ccoitiaation sheet)

THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS BOR CALCULATING US, TRUSTER QUARTERLY FREE (PROM CURRENT MONTIL ACTUAL COLLIN)

D
DEBTOR IN
> ESTATE B

AL DISBURSEMENTS FOR CALCULATING US, TRU

 

FORM MOR (NOV)
aang
PAGE 2 OFZ

 

 
Case o-Ly-floos-reg VOC 105 Filed Vo/LO/el centered Vo/lOiet 0074 £700

‘Tage _/ 2 IL \¥ Vuranile . Case No, s iA «| [5S4]- Hay |

Debtor Reporting Pariod: AAW "ei
eH

. BANK RECONCILIATIONS ‘
Continuation Sheet for MOR-1
A bank reconciliation ntust be included for each bank account, The debtor's bank maconclilatian my ba substituted for tis page,
(Bank aoccunt numbers tay be sedacted to Inst four number ) .

 

 

 

 

 

 

 

|, Opecatlog Payeolt Ti Other
__ fF BH, ; i
BALANCE PER | een : ,
BOOKS fl ye> q AS
-IBANK BALANCE "1 (2 Sd
(5) DEPOSITSIN — 3
TRANSIT (ATTACH , | me . —_
TS + . te
SS oTNENe TT
ACHBCKS (ATTACH too
OTHER (ATTACH — >

 

 

 

 

 

 

Adjusted Bunk Belasoe” mest equal "Balance per Boks"

OTHER

 

 

 

 

FORM MOR (CONT)
22808
PAGE 1 OF f

 

 
Case o-Ly-floos-reg VOC 105 Filed Vo/LO/el centered Vo/lOiet 0074 £700

Jaklin Mecanik
Bank Reconciliation - TD Bank Account 1730

Jun-21
Beginning Balance 1,781.62
Total Deposits ‘ 9,549.75
Total Disbursements 10,650,52
Ending Balance | «680.85
Bank Balance 680.85 _

Less Outstanding Checks: "
Plus Outstanding Deposits ”

Adjusted Bank Balance 680.85

Difference . -

Jaktin Mecanik
Bank Reconcitiation - TBD Bank Account 9365

Jun-2%

Beginning Balance 82.05
Total Deposits ; -
Total Disbursements - -
Ending Balance 88.05
Bank Balance 88.05
Less Outstanding Checks:

None -
Adjusted Bank Balance «88.05

Difference

 
Case o-Ly-floos-reg VOC 105 Filed Vo/LO/el centered Vo/lOiet 0074 £700

 

In re atl \V\. \ UPaY) UL Case No. . (4 -"} | Sy} “AY 4p
; - Debtor , . . Reporting Period: rN . orl
| | . ’ DISBURSEMENT JOURNAL :

CASH DISBU

   
 

 

BANK ACCOUNT DISBURSEMENTS -

 

 

FORM MOR-2 (INDV}
212008
AGE T GRY

 

 
Case o-Ly-floos-reg VOC 105 Filed Vo/LO/el centered Vo/lOiet 0074 £700

In re: Jaklin Macanik

Dete Payas
26-May ATM Withdrawal
77-May Paypal
#8-May Costco
28-May Shap Dellght
2a-May Yearbook
2a-May Vivint
23-May Staples
1-jun Fst Amal Catering
i-lun Dollar Tree
2-duin Vests
éJun Varlzan
7-lun ATM Withdrawal
Fun CAT Lexington Law
F-Jun C¥S
7-lun Apple
8-iun MoDonakls
10-iun Verizon
10-Jun Geico
L0-Jun Haagen Dazs
i1-Jun Withdrawal
d1-Jun Shop Dellght
Bldun CVS
14-Jun PSEG
14-lun Colbeh
14-Jun Natlgnel Grid
14-lun Agora Taverna
14-Jun Exon Mabll
14-lun Disney Plug
15-lun Water
45-lun Burger King
15-lun CVS
15-fua Pret A Manger
16-lun Systematic Control Corp
16-Eun Property Shark
16-iun Che Sen Village
lé-Jun V5”
16-jun CVS
16-Jun Allled Austin
47-Jun ATM Withdrawal
T7-Jun Macys
i&Jun Cleaners
18-lun ATM Withdrawal
1-Jun Basari
Ui-Jun CVS
1é-Jun Amazon
18-Jun Basari
2£-Jun ATM Withdrawal
2i-lun Sistro Burger
2i-jun andl King
2i-fun Homeserve
24-bun 82 Pass
21-tun Macys
214un Paypal
21-igh USPS
23-Jun Exxon Mobil
75-Jun Costco
25-lun Wal Mart

Disbursement Journal

Bank Account Dishurserents
Purpose
Food, clothing, hygiene
Foad, ctathing, hygiene
Food, cething, hygtene
Food, cothing, hygiane
Travel & Entéertaln ment
Utillties
Food, clothing, hygiene
Food, cleiking, hygiene
Feod, clothing, hyglene
Utilltes
Utilitins
Food, clothing, hygiene
Other - Prof fees
Medical
Utilities
Food, clothing, hygiene
Utilities
Insurance
Travel & Entertalnment
Food, clothing, hyglene
Fead, clothing, hyglene
Madicat
Utifities
Fond, clothing, hyglene
Utiitles
Foed, clothing, hygiene
Auto
Travel & Entertalnment
Utilities ©
Food, clothing, hyglene
Medical
Food, clothing, hyglene
Aepalrs & Malnt*
Repairs & Malnt
Food, clothing, hygiene
Medical
Medical
Travel & Entertainment
Food, clothing, hygiene
Fond, clothing, hygiene
Foud, clothing, hyglene
Food, clothing, hyglene
Food, clothing, hyglane
Madlea?
Food, clothing, hyglene
Food, stothing, hygiene
Food, clothing, hygiene
Food, clothing, hyglene
Travel & Entertalnment
Repairs & Malnt
Auta
Food, clothing, hyglena
Food, clothing, hyglene
Foed, clothing, hygtenn
Auto
Foad, clothing, hyafene
Food, clothing, hygiene

Total Bank Account Dishursemercts

Cage No BAS-71559-A736
Reporting Pariod Fune 2021

Amount Check ff
1,000 EFT
304 EFT
333 «EFT
411 «EFT
99 EFT
75 EFT
43° EFT
428 EFT
4a EFT
56 EFT
29 «EFT
860 EFT
110 EFT
45 EFF
1 EFT
6 EFT
160 EFT
145 EFT
22 GFT
A250 EET
137 «EFT
aa EFT
BCG 188
265 EFT
4156 190
52 EFT
61 EFT
14s«EFT
234 189
50 EFT
47° «EFT
13° EFT
7OO EFT
87 EFT
$2 EFT
18 EFT
FL OFT
9 EFT
1,000 EFT
TV? EFT
69 187
£,060 €FT
156 EFT
18 EFT
17 EFT
13 EFT
1,000 EFT
314 €FT
10S EFT
32 EFT
25 EFT
14 EFT
10 EFT
§ EFT
S7 FT
236 EFT
74° «EFT

1,651

 
Case o-Ly-floos-reg VOC 105 Filed Vo/LO/el centered Vo/lOiet 0074 £700

In ve KA iY \y LEAN Ye : Case No ut -] | 5S4- Ay 2 bs -
Bebter | Reporting Pertod:
. ‘BALANCE SHEET

The Balance Sheet /s to be complited on an acerual busts only, Pre-petliion liabilities must ba classifiedseynrataly from
post-petition obligations,

(CURRENT REPORTING PETITION DATE OR
MONTH ‘SCHEDULED AMOUNT

vement &

& vi

 

FOAM MOR- (NOY)
BOF
PAGE { OF £

 

 

 
Case o-Ly-flooy-reg VOC 105 Filed Vo/LO/el centered Vo/lOiet 0074 £700

om phi Ureanuic |

Debtor. *

Seaured Debt

 

 

Reporting Parlod:

Case wl 7 } s4 7 a\p |

CURRENT REPORTING PERTION DATE OR

MONTH SCHEDULED AMOUNT

 

‘[Prlorlty Debt

 

Unsecured Debt

 

 

TOTAL PRE-PETITION LIABILITIES

 

 

 

 

 

|FOTAL LIABILITIES

No Thy halal Ty

|

FORM MOR. gy}
22008
PAGE 2 OF 2

 

 
 

Case o-Lly-flooy-reg VOC 105 Filed Vo/LO/el centered Vo/lOiet 0074 £700

baObgevs ~

taal on wads

 

ats
Lo.
7 Lo ?
—

Ate Aad a SPORE ANGeC IGL Hays PU MOG TELA

“sqop noWnadqsod anp zed

 

£1q9Cf BoHId-js0.J FEIT

 

 

 

 

 

 

 

Tne ji (onpe2 1) 39Sp woRed 30d GO

 

 

 

 

 

 

 

 

 

 

 

 

 

" " ~ 355,y TEUOSEaOLY
~ “ : SHESUAR, J
. aA , moposIol { senbepyAqag paises
— jay
fACL | EG AD 06-19 - OTS ' OO. dose}
re . suet pene eked Te 1OUANE

SLAAE NOELILEEESOA ay dNO FO AMVIAUAS

ern ema tecston | . arte REE
AcE SSIL-YIg rm STA Wp ey

 
Case o-Ly-flooy-reg VOC 105 Filed Vo/LO/el centered Vo/lOiet 0074 £700

inn AL Lopainl | > Case No, le 1S 13

Debiar ". ; Asporting Pertod:

POST-PETTTION STatus OF SECURED NOTES, LEASES PAYABLE
AND ADEQUATE FROT. LECTION PAYMENTS

 

_ INSTALLMENT PAYMENTS |

 

FORM MOR-S INDY)
aye
PAGE! OF |

 

 
Case o-Ly-floos-reg VOC 105 Filed Vo/LO/el centered Vo/lOiet 0074 £700

 

In re minal \\ \ Abs Lonnie . Case No. ” } SY “AD 4Ip
. Debtor : j Reporting Pertod: é wi bp? Z|
DEBTOR QUESTIONNAIRE ©

is “Yes", provide a-detalled explanation of each
Atfach additional sheets if necessary,
any tut a
in on account this
any
feturns?

¢ property {nsurance, automobile Insuranes, or other necessary.
08 coverages expired o1' cancelled, of has the debtor
d hotice of ot cancellation of such 4

arly
setiod?

ao A narod

U.S. Trustee

 

FORM MOR-€ THD)
denon
PAGE 1 OF 4

 

 
Case o-Ly-floos-reg VOC 105 Filed Vo/LO/el centered Vo/lOiet 0074 £700

Rigigpeaamermeen

    
 
 
 
 
 
    
   
  
  
     
   
  
  

    
 
  
  
 
  
 
     
   
    
  
 
   
  
  
 
 
    
      
   
    

 

STATEMENT OF ACCOUNT

. Page! a
Statement Pariod: Mav 94 9094,
Cust Ref #:

Primary Account #:

Chapter 11.Che
IAKLIN MECANIK
DIF CASE 19-71589 E

ACCOUNT SUMMARY:

Beginning Balance
Deposits

Account #

 

 

 

Average Collected Balance
lmterest Eamed This Period

ati : Checks Paid
Electronic Paymen
Other Withdrawals
Ending Balance

“Annual Percentage Yield E:
Days in | Period :

 

. : .- Total Year-to-Date
“4 | Total Overdratt Fe $0.00) ==. $0000
-- . : | Total Returned [tem Fees (NSF) $0.00 7 $35.00)

 

 

 

 

 

 

 

 

 

DAILY ACCOUNT ACTIVITY

 

 

     
  
 

 

 

Deposits
BOA OCING GATE - GESCRIPTION oo
08/01 . MOBILE DEPOSIT cod
06/02 DEPOSIT ede ,
06/16 _ DEPOSIT SQ
Subtotal,
ae Electronic Deposits:

 
      
    
    
 

AGH DEPOSIT, NYS DOL LI DD UIDD Gu876 12
ACH DEPOSIT, NYS DOL UIDD UI DD G* "8768 13
ACH DEPOSIT, NYS DOL UI DD UI DD G***878 13
ACH DEPOSIT, NYS DOL UI DD UL DD G**y*878 13
ACH DEPOSIT, NYS DOL UL DD UI DD G*y"878 13

Subtotal:

  

Galt 1-800-997-2000 for 24-hour Bank-by-Phono services or connect to www. tdbank.com

 

Scanned with CamScanner
Case o-Ly-flooy-reg VOC 105 Filed Vo/LO/el

Benton ry ede

  
 

oc RURAL SA OE TM URSA IS

  

 

Bogin by adjusting your account ragister
as follows:

+ Subtract any services charges shown
on this statement,

- Subtract any automatic payments,
transfers or other electronic with-
drawats not previously recorded.

» Add any interest carned IF you have
an inferest-bearing account,

» Add any automatic deposit or
overdraft line of oredit.

Review all withdrawals shown on this
_ Statement and check them off in your
account register,

   

eo

“Follow instructions 2*
ending noch bain

 

 

 

   
  
   

Total Deposits

 

Maite 04243-9977

-- Mase informations needed Please include.

|) Your agmeond account number

“2:09 Fhe dolaf amount and dale of the suspected oar

 

- takes te complete our imestgation,
MHTEREST NOTICE

Total intenest cracited by the Bank te you this your willbe suportad by S10 Bark to the
Inteenal Revenue Sesace and State Lax authonies The zimountig bo coported wil bs

_ teported separately to ya by the Bank

How to Balinese sour Account

to verify your"

"TO Bank, N.A., Depesit Operations Dept, P.O. Box 1377, Lewlaton,

: “We musthoas from you cio later than sixly (G0) calgndar days after we sant you Le
first statement upon which the evar or prosiem fast appeared. When contacting he :
Bank, please expkun as clearly a8 you can why you beliave there ss an aya of wey .

“so A desception of the areor or gansacton you arg unsure about

When making a vevbal wiquiry, the Bank may ae that you send us your complaint
wwitting within ten (10) business days alter tho fist telophone cal

. We wel ivegtigatn your complaint and vell correct any srtor promplly if v0 take more

Oo than len (10) business dis to do this, wa wall efedil yout account for the

. oo. aman you think is it error, Go hat you hava the use of the mondy duting the tine tt

entered Vo/LO/21 0014 (700

ee

 

Your ending balance shown on this
Statement is:

 
  
  
 
 
  
   
  
  
 
 
 
 
 
  
 
         

me

List below the amount of deposits ar
credit transfers which do notappear _
on this statement. Total the depostts
and citer on Line 2,

cor

Subtotal by adding lines £ and 2° 4 ,

List below the lolal amountof..
withdrawals that do not appear on,
this statement, Total the withdrawals
and enter on Line 4. ,

   
 
 
  

  

Pt

6 Subtract Line 4 from 3. This adjusted,

_ balance should equal your account
balanec! ~

2 oy ea OR PE pease

®
WT HDRAWAR2 NOT
ON STATEMENT

DOLLARS

  

CENTS:

     
       
 
 

possible, We must hear from you no later than gay (65) days alter a
RST tall on weeck the error oe problem angeaed You can letepsone we, put ong
So WwENOL preseive your rights In yout fetter give us the loflavang mformaien

+ Your name and account aumber
The dolar arountol the suspeclad ecior
Rescnbe the eiar aed axplam, f you can, hy you believe thera 3 ah error,
Hf you need more information, dascrbe the fam you ata UASUIG about,
Yow da not have to pay any amountin quastion whilb wo are nvestigaling OUT you
arg stl obligated to pay the parts of your Udi thal aca nok in quashon Winle we
Investigale your question, wé caariol maport you ea delinquent, or take any acton to
collect the aeunt you queasuan,

FINANCE CHARGES: Attnhough the Bank wees ihe Daly Balpico muoliod ta calculate
the finance charge on your MoneylinatOvardiolt Peoteckon account (the terra "GOR"
ar’'OO" relors to Overdraft Protaction), tha Bank discioses tha Average Quily Balance
on lho periodic cintament.as an easier method for yor 19 caiculate the Unance
change. The finance charge bequis to accrve on the date atlvancan and other debits
ae pupted to your account and veil conuiniug anti the balance bes been paid in full.
To computeths finance charge, multiply the Average Dally Satance times tha Days in
Pernod hmusthe Cady Parodie Pate (as listad in the Account Suminary seston on
tha front of the statoment}, The Avarage Onily Balance ¢ colguiatad by adding thy
balance for each doy of the billing syste, then driding the talal balance by lhe auingur
of Days in the Billing Cyclo Tho daty balance fs the bulanes for the day aker
advances have bean added and paymants or credits have been subtracted plus or
minus any other adwetmonts Liat might have cceurred thal day There 1s.a9 grace
period dunng which no finance charge acarves. Finance charge adjustmentoate
included in your lotal finance charge,

Scanned with CamScanner
Case o-Ly-floos-reg VOC 105 Filed Vo/LO/el centered Vo/lOiet 0074 £700

* etrmepet

    

Bank

Aur werica’s Mest Convenient hank® . SyATER

4
+ ” . : “ t ot Bigs

OF ACCOUNT

  

¥E

 
   

- “JAKLIN MECANIK
Page: ~~ 3o0f8

 

 

 

' OIP CASE 19-71589 EDNY OE |
. ; _ +s, Statement Period: Mav 96 2024-Jun 25 2024 . |
Poe Clist Ref #: 90-0399-T thee i
PrimaryAccount #7 M1730. i
DAILY ACCOUNT ACTRITY — oc . : ee : i
i Checks Paid No, Checks:3 ” “Indicates hrank in sorlaf saquarce or ahagk procoesad eloctrenteally and fated untur Gloctrania Paymants
! DATE SRIAL. AO AUNT DATE SERIAL NO. AMOUNT
os/ia 187 clad w2s8 89.25 06/45 1a9 SCR EON 234.08
06/14 - 188 8 G96 6 oc 800.00 ,

~ Subtotal: =, 100.34

    
 
 
 
 
  
 

   

 

‘Flectronic payments ie
POSTING § pare oo DE SORPTION . . ae
05/26 “> FD ATM DEGIT, #99343080062830, AUT 052624 DDA WITHDRAS

     

Ce 2 GREAT NECK ROD GREATNECK *NY
a 05/27 DEBIT CARD PURCHASE, "30089062030, ALIT 052521 VISA DDA PUR |
\ , PAYPAL IPBRAGINART 40293577933 * CA
vo 08/28 DEBIT POS, **""30080062830, AUT 052721 BOA PURCHASE Good
bose COSTCO WHSE 0226 WESTBURY “NN
=. 05/28 DEBIT POS, *""30089062830, AUT 052821 DDA PURCHASE aes
' SHOP DELIGHT GREAT NECK *NY y
I 05/28 DEBIT CARD PURCHASE, "**"30089062830, AUT 052621 VISA DDA PUR feces tee 90.1 2
' YEARBOOK 877 723 6344 *MO
05/28 DEBIT CARD PURCHASE, *****30089062830, AUT 052721 VISA DDA PUR Alacer “78. 48.
VIVINT INC US 300 216 5292 *UT " =
05/28 DEBIT POS, ***"*30089082830, AUT 052621 DDA PURCHASE (@~@teset “aaa fi
STAPLES 0648 MANHASSET ‘NY “ Drs
a6/01 DEBIT CARD PURCHASE, *****30089082830, AUT 052821 VISA DDA PUR end 127.62 ‘
FST AMAL CATERING GREAT NECK * NY i
06/01 DEBIT POS, "30089082830, AUT 053021 DDAPURCHASE tleacte Ther 1 43.46
DOLLARTRE 182 MIDDLEN GREATNECK ‘NY _
06/02 DEBIT CARD PAYMENT, “*"*30089062830, AUT 060121 VISA DDA PUR Ce 0% * 65.84

VESTA ATTPREPAID 868 608 3007 * OR ne
“DEBIT CARD PAYMENT, 430089062830, AUT 060321, VISA DDA PUR e

sy MERIZON RECURRING PAY: =800 VERIZON, s Fu: s :

‘TD ATM DEBIT, "*™*30089062830, AUT 060621 DDA ‘WITHDRAW ee me,
as Doge se? GREATNECKRD | “GREAT NECK *.N ; ie veel
a 06/07 one: DEBIT CARD. PAYMENT, *****30089062830, AUT 080821 VISA DDA PUR RQ Cacde 409,85 °°
ne re eo [se CRT LEXINGTON LAW 8003418444 * UT &

06/07 .. DEBIT POS, "30089062830, AUT 090721 ODA PURCHASE eafS 43.47
“ CVS PHARMACY 01 61969 GREAT NECK *N

DEBIT CARD PAYMENT, *****30089082830, Aut 060221 VISADDA PUR gett ‘Nn 0,09

 
  

   
 
 

     

 

99/07, Ba

   

98/07
APPLE COM BILL 866 712 7753 *CA
06/08 | DEBIT GARO PURCHASE, ““**"g0089082830, AUT 060421 VIGA DDA PUR ae 6.10
- MCDONALD § F3345 RIVERSIDE * CT +
06/10 DEBIT CARD PAYMENT, **30089082830, AUT 066821 VISA DBA PUR Diver 189.55 |
VERIZON ONETIMEPAY’  VERIZONCOM "Fi.
DEBIT CARD PAYMENT, ***"30089082820, AUT 060921 VISA DOA PUR Rye OS is
06/10 _ GEICO AUTO 800 844 3000 *DC » goer e 445.94
, DEBIT CARD PURCHASE, ****30089062830, AUT 080921 VISADDA PUR Zita.
n6/t0 HAAGEN DAZS 992 GREAT NECK "NY ee nm 22.49

 

Call 4-800-437-2000 for 2k hour Baik. -by- i hane gerviges of carmeet to www, tdbank, corn

 

Scanned with CamScanner
 

a
#
Bs,
i
Bo

 

Case o-Ly-floos-reg VOC 105 Filed Vo/LO/el centered Vo/lOiet 0074 £700

  

 

A i é 8 Abe og wae 7
America’s Most Convenient Bank TAT BMENT OF AGKOUNT

JAKLIN MECANIK

DIP CASE 19-71559 EDNY Page: of6
. Statemant Perlad: May 26 2021-Jun, ab 2024
- Cust Ref #& 1730-090-T ae

Primary Account # “4730

 

DAILY ACCOUNT ACTIVITY
Etectroni¢ Payments {continued)

6 OBNB a,

  
   
  

ote.

06/16

. 06/17

- 06/17

06/18

G6/18

06/18

06/18

Call 4-

06/16

 

; POSTING DATE ESGRIP TION
” O6/14 DEBIT POS, "30089062830, AUT 061121 ODA
” SHOP DELIGHT
oat DEBIT POS, "90089062830, AUT 061121 DDA PU CHASE
 ge¥8. PHARMACY 01.01983 GREAT NECK * NY E8) Be :

dies “DEBIT CARD PURCHASE, **44430089062830, AUT 061 ta VISA DDA PUR Bee
COLBEH GREAT NECK *NY : ; :

O64 ELECTRONIC CK PMT-ARC, NATIONAL GRID-KE CE IECK. Py 450.11

O6/14 DEBIT POS, ***"30089062830, AUT 061421 DDA PURCHASE:
AGORA TAVERNA FOREST HILLS * NY

oB/t4 _ DEBIT CARD PURCHASE, “"™30089082830, AUT 061121 VI
EXXONMOBIL 48038624 GREATNECK *NY

06/14 DEBIT CARD PAYMENT, *“***30089062830, AUT 061224 VISA BDA PUR
DISNEYPLUS 888 9057888 *CA

06/48 DEBIT CARD PURCHASE, **30089062830, AUT 061321 VISA DDA PUR. Ge
BURGER KING 2JG01 ELIZABETH *NJ

06/15 DEBIT POS, "30089062830, AUT 061521 DDA PURCHASE
CVS PHARMACY 0101934 GREATNECK *NY

06/15 DEBIT CARD PURCHASE, *+e+30080062820, AUT 061321 VISA DDA PUR
PRET A MANGER 4NJQ8 . | RIDGEFIELD ~

O66 DEBIT CARD PURCHASE, *##*300890682830, Avr os1s21 VISA DDA PUR ad c

/ fy SYSTEMATIC CONTROL CORPO 7186311375 *
oB/16 DEBIT CARD PURCHASE, “#9#930089062830, Aut ostsat Visa pDA PUR tess
: mo PROPERTYSHARK COM |: 805 ege20d0 "GA
DEBIT. CARD PURCHASE, w7*730089062830 AUT 061421 VISA DDA PU

ECHO SEN VILLAGE [peop GREAT NECK: ,
EBITPOS, *-"30089062830, AUT. 81621 ‘DA LAR
68 PHARMACY 0101963 |’ GREATNECK * NY ooh
"DEBIT POS, *****30089062830, AUT 061621 DDA PURCHAS q
CVS PHARM 04963 540 M GREAT NECK * NY

  

 

10.

 

DEBIT CARD PURCHASE, “30089082830, AUT 061421 VISA DDA PUR 9.00
ALLIED AUSTIN FOREST HILLS * NY

TD ATM DEBIT, ****"30089062830, AUT 061721 DDA WITHDRAW 4,000.06
2 GREAT NECK RD GREAT NECK "NY —

DEBIT POS, ****30089062830, AUT 061721 DDA PURCHASE Cleat Ce 76.84
MACYS 1100NORTHER MANHASSET *NY

TB ATM DEBIT, ““"""30089062830. AUT 061821 DDA WITHDRAW {000.00
2 GREAT NEGK RD GREAT NECK *NY

DEBIT CARD PURCHASE, roe ee RN AUT 061727 VISA DDA PUR Feed 155.80
BASARI MARKET LLC ROSLYN . Sf

_ DEBIT POS, ****"30089062836, AUT net72t DDA PURCHASE ces 18,23

CVS PHARMACY 0101963. GREATNECK ‘NY

DEBIT CARD PURCHASE, "30089062830, AUT 061621 VISADDA PUR fine 18,78

AMAZON COM 2X98W2Y82 AMZ AMZN COM BILL * WA

BON-837-2000 tor 24-hour Bani-by-Phone services of connect to www.tdbank.cor

 

 

geotaeenaecrimett mbar ianetiareg

ae
" “ . ae

Scanned with CamScanner

 
  
  
    
  
   
 
  
  
      
Case o-Ly-floos-reg VOC 105 Filed Vo/LO/el centered Vo/lOiet 0074 £700

 

” Arnartea’s Most Convanient Bank® STATEMENT OF ACCOUNT

JAKLIN MEGANIIK

DIP CASE 19-71559 EDNY Page: 5 of 8
Statement Period: Mo 968 9094.Jun 25 2021
Cust Ref 730-039-T HAE

Primary Account #:

 

 

752304 33

DAILY ACCOUNT AGTIITY
Electronic Payments (continued)

   

POSTING BATE DESORIPTION AMOUNT
06/18 DEBIT CARD PURCHASE, “**-30089082830, AUT 081721 VISADDAPUR [o=é 14.14
BASARI MARKET LLG ROSLYN “NY
06/24 TD ATM DEBIT, *****30089062830, AUT 682121 DDA WITHDRAW 1,000.00
ceo Spe een? GREAT NECK RO GREAT WECK * AY egret net . 7 e-
06/21 - DEBIT CARD PURCHASE, *"30089062830, AUT 0g A PUR Feet 114.03
BISTRO BURGER GREATNECK *NY --. *

 

 

 

06/24 DEBIT CARD PURCHASE, “30089062830, AUT 061821 VISA DDA PUR beset POR. 108.74
KANDI KING OF GREATNECK GREAT NECK *N vt (Cage ne
08/21 ACH DEBIT, HOMESERVE USA REPAIRPLAN 0819727 ooh “ 31.59
08/21 DEBIT CARD PURCHASE, “***30089062830, AUT 061721 visa DDA PUR : € B@eEass 25.00
E 2 PASSNY PAYMENT 800 333 8655 *NY
06/21 DEBIT CARD PURCHASE, “30089062830, AUT 061721 VISA PDA PUR centre 13.52
MACYS MANHASSET MANHASSET « : }
0a/2t DEBIT CARD PURCHASE, “30089062630, "AUT 061921 VISADDA PUR ‘fore’ 10.00 |
PAYPAL FREESHIPPIN 402 935 7733 * OT , |
ose DEBIT POS, “30089082830, AUT 082121 DDA PURCHASE - $20 - |
USPS POS 661 MIDDLEN GREATNECK *NY yt no
06/23 DEBIT CARD PURCHASE, “**"30089062830, AUT 062121 VISADDAPUR aS “87, 39 -
EXXONMOBIL 48098624 GREATNECK “NY we Bee
06/25 DEBIT POS, *****30089062830, AUT 062524 DDA PURCHASE (ese 236.82 Ff
COSTCOWHSE 0226 WESTBURY *
06/25 DEBIT POS. "30089082830, AUT 062521 DDA PURCHASE foo 74.89
WAL MART 3426 WESTBURY  * NY oo

Subtotal: 9,300.24 |
Other Withdrawals

UE Fate G oats : _ raha ey oe

    
 

  

ve ama HINT ~

   

 

 

ve DEBIT 260.00
a fe 250.00 |
"CARLY BAL AMIE SUMBARY '
, Bae BALANCE PATE BALANCE i
05/25 1,781.62 06/10 3,421.06 :
05/26 1,251.87 06/11 2,698.98 t
08/27 947.67 OG/14 1313.16
" 08/28 286.40 06/15 973.03
os -G6/04 1,615.33 08/16 3,786.14 -
7 * 96/02 3,559,862 08/17 3,158.25 [
06/03 4,029.77 08/18 1,888.08
Call i -Bi10- ANB 7 2000 for. ad DUC Banik - br-Phone Services: or Connect to www.tdbank.corn

 

 

 

   

Scanned with CamScanner
Case o-Ly-floos-reg VOC 105 Filed Vo/LO/el centered Vo/lOiet 0074 £700

 

STATEMENT OF ACCOUNT

 

 

 

   

JAKLIN MEGANIK Paga: 6 af
' , ty
DIP CASE 16-71559 EDNY Statement Period: May 28 9094. Jun 95 9004 |
Cust Rafik SNOT gE
Primary Account #: 1730
DAILY BALANCE SUMMARY . . ne a
DATE BALANCE pATE- -, J” BALRNEE
06/04 4,004.00 O6/21° oe 580.00
06/07 . 2,984.59 - 06/23 992.56
“AgINg- een! 3,448.44 08/25 680.85

 

 

 

    

Sad) 1-800-037-2000 for 24-heur Bank-by-Phone services of connect to www.idbank.com

Qank Gapuity Find aterety TS Bark fy 7 bar hip e3y

Scanned with CamScanner
 

 

  
  

Ending Baiance met - $6.05

 

DAILY ACCOUNT ACTIVITY

Case o-Ly-floos-reg VOC 105 Filed Vo/LO/el centered Vo/lOiet 0074 £700

+ Ot aches

   
 
  
 
  

Bale

America’s Most Convenient Bank® -. . TO .
AY 04 144794 329716493 A‘*68DGT

“JAKLIN MECANIK tora.
‘DIP CASE 19-71559 EDNY May 12 204~Jun 14 2021,
TAX ACCOUNT

 

3-039-T se
‘936

«07 STEAMBOAT RO
GREAT NECK NY 11024-1826

seagate {UU ta Ural sfe re ot

    
 
 

Chapter 11 Checking
JAKLIN MECANIK
DIP CASE 19-71559 EDNY

 
 
 

Account #

ACCOUNT SUUINEARY
Beginning Balance 88.05

 

~ Average Collected Balance
interest Eamed This Period
Interest Paid Year-to-Date «
Ann

  
    
  

No Transactions this Statement Period .

Cali 1-800-937-2000 for 24-hour Bank-by-Phane services

Banh Dapouta FOR Ingurcs| TO dank, HA | Rus fous Linear *

BAU MU EE ES

Of Connect to www.tdbank.cont

 

 

FORCE SET REE eR crue omen eee

scanned with CamScanner
 

 

   
   
    
    

our account register

statement is:
any services charges shown

 

 

 

 

shawn on this
off in your

 

 

0 verify your ”
—— balance.

Bey

   

 

 

 

 

 

 

 

 

 

 

ORPORAS WOT CENTS WRHORAR AIG NOT
OW STATER OM STATEMENT
Tatal Deposits!
: P to. i Le
Lome! L i ;

FOR CONSUMER ACCOUNTS ONLY » INCASE OF ERRORS OF
-AVESTIONS ABOUT YOUR FLECT POON PUMDS TRANSFERS:

4 you need internation absut an eiectronte lund kanstar ori yotr belleva there is ast

OOF an your bank sistement of feceipt zeibng ta an eluctonte lend transfer,

folephane the bank immediatly af the Ghote numbartisted on the front of yore

Sane et veate un

 

TO fant, NA. Gepost Opulations Gept BO Bos 1477 Lelvteten,
Maine G4 249.0577

re rade be;

  
  

     

+ Veal fate ed diya apenbes
ofthe ear or ana
TRIO aren ciaates of Weve

 

CNet ak ag a eetgal vitquey fhe Gui
yheeey te Ue fey OT Esp dae:

 

Phage TAG oan weaned
S13eSh hays atte tle bast

       

mone] Ma Re ast

 

wi wpebolai® yout fomphanit wet val cect t any tial pinypday E uve take pire
bustier’ ays to de wet WH eT YOu aCe oT fat tiie

iheik § dhateex, 4g thal you dese
HO sue HSA

 

 

pe Oe Tes Igy ata the barat i
WEDS tye

 

Pofai mttetae’ oredles ty ine Bank to pou frat peat aad be re pateg by line Bauk to ihe
internal Fevetit

 

 

qoted sepalatety io Gu Ly ihe Chae

Case o-Ly-flooy-reg VOC 105 Filed Vo/LO/el .

1. Your ending batance shown on thi

2. List below the amount of depasits o
credit transfers which do not appear

on this statement, Totat the deposits
and enter on Line 3, ae

3 Sublotal by adding tines } and 2,

4 List below the total amountof
withdrawals that do not appear on

this statement, Total the withdrawal
and enter on Line 4. Ld 8 ag)

8. Subtract Line 4 from 3, T his adjusted
balance should equal your account.”

DOANE

    
 
   

@ Setice aed State las authookes The aruuntle be reported sath be

entered Vo/LO/21 0014 (700

renee

   
  
  
 
 
 
  
  
      
   
   
    

 

  

SANT

 

FOR CONSUMER LOAN ACCOUNTS
SUHAMARY pO N

In case of rom of Quastions About Your |
1 you Shink your billie wong, or it you need

sR eh PY Ye, Grey 484)

1 Maing COlS.-A NTT ha hoon ae
‘alata aiety (O23 days ORAr we pera you tae

“tre (Gd. You can valeyhornve Bh, bk don :
“WGT. GG US the totloying intomaan . t

   
  
     
  
    

bast

Perea S

 

oH - Saas
moni you weber there 19 a aint,
Si WOT yOu Ai Tee abo.
Taek ake Ne ate lrestignging, Wulysd
Ai Gal bal are ity ayertiard SNe

RUeSIGH ce Cannel -enGit you 35 duliquent of lke aAy acon ks
snl yOu ae he no

 

Lies pag Mr pasts G

  
 
  

3S Atinugh the Bank wees ne Daly Talaace evdithad in caledala
Ai. CHRO Gr yc Manes tiecoveidi at Prolen.an account ine term "OO
titets to Dyendott Pie ins ne Bank ascioyes ihe iveraga Davy Balance i
GEOPe GenGdin TALON as AD Fase Mathie bo: you ts carcuate the nance :
ehigtgee Tae Wanted charge boQns to accrue on Whe date aa ances and other decks :
Ae postou fo yOUr Account ang wall coetic ai tiki the barance has been paid io al, i
To compute the bnance charge muttny the Average Gay Baece umastina Daye in |
Fanos tistes. the Ooity Pecadie: Rate (ag bsted ave Account Surmary section On
the fran of the platumenty The Avomge Gacy Balaene s calomaws o, adding the
halance for each day Of ihe Gilg tycle las dacciag We lous patance ty tae Nao

Of ays in the belting &

 

    
  

 

 

io The dary 08 arce 4s the cance wi the day ater
Athaoces bie Dew addesi ate PayeMsS OF Creds Pave Oeen Suttlached MUS OF

  

Ks

   
 

Shine ay oie actus Manta Pal Mgnt hae accutied Wal day Tree 5 sc

  

hed vont wath no tagnee Chatge aecnes Fase Cage Ae pale

Wife ¢Gi (Shh fmance nage

Scanned with CamScanner
